Order, Family Court, Bronx County (Robert Mulroy, Support Mag.), entered on or about August 7, 2003, which, in a child support proceeding, denied nonparty appellants’ motion to *277quash that part of the subject subpoena duces tecum demanding nonparty appellant Beltron Realty Corp.’s federal and state income tax returns for specified years, unanimously affirmed, without costs.
Inasmuch as the extent of respondent’s income has been placed at issue in this child support proceeding and there are compelling grounds to believe that during the years in question respondent received substantial income from nonparty appellant Beltron Realty and its corporate predecessor for serving as a corporate officer and/or employee, the challenged portion of the subpoena duces tecum served by petitioner was properly upheld (see Anheuser-Busch Inc. v Abrams, 71 NY2d 327, 331-332 [1988]; Matter of Reuters Ltd. v Dow Jones Telerate, 231 AD2d 337, 341 [1997]). Concur—Tom, J.P., Saxe, Williams, Friedman and Marlow, JJ.